      Case 1:18-cr-00085-DLC-TJC Document 44 Filed 12/13/18 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                      CR 18-85-BLG-DLC-TJC

                   Plaintiff,
                                               ORDER SETTING CHANGE
vs.                                            OF PLEA HEARING

LARRY WAYNE PRICE, JR,
aka L.J. Price,

                   Defendant.

      Judge Christensen has referred to the undersigned Defendant’s Motion to

Change Plea. (See Doc. 42.) Accordingly,

      IT IS ORDERED that, provided the parties consent, the Court will conduct a

change of plea hearing on December 18, 2018, at 9:30 a.m. in the Bighorn

Courtroom, James F. Battin Federal Courthouse, Billings, Montana.

      DATED this 13th day of December, 2018.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
